UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL PERKINS,

                                  Plaintiff,
                                                                  1:19-CV-9333 (CM)
                      -against-
                                                                BAR ORDER UNDER
 PREVIL,                                                         28 U.S.C. § 1915(g)

                                  Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this action pro se and applied to proceed in forma pauperis (IFP). On

December 6, 2019, the Court denied Plaintiff’s IFP application and dismissed this action without

prejudice. The Court also noted that while Plaintiff has been a prisoner, he has filed three or more

federal civil actions or appeals that were dismissed as malicious, frivolous, or for failure to state

a claim on which relief may be granted. The Court ordered Plaintiff, within thirty days, to either

pay the relevant fees to bring this action or show cause why he is not barred, under 28 U.S.C.

§ 1915(g), from proceeding with this action IFP. Plaintiff has failed to pay the fees or show cause

why he is not barred under § 1915(g).

                                               CONCLUSION

       While Plaintiff has been a prisoner, he has filed three or more federal civil actions or

appeals that were dismissed as malicious, frivolous, or for failure to state a claim on which relief

may be granted. Because Plaintiff has not shown cause why he is not barred under 28 U.S.C.

§ 1915(g), the Court recognizes Plaintiff as barred under § 1915(g) from filing future federal

civil actions IFP in this Court while he is a prisoner unless he is under imminent danger of

serious physical injury. 1 Plaintiff is warned that the submission of frivolous documents may


       1
           Plaintiff may commence a new federal civil action as a prisoner by paying the relevant
result in the imposition of additional sanctions, including monetary penalties. See 28 U.S.C.

§ 1651.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   January 24, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




fees. If Plaintiff does so, his complaint will be reviewed under 28 U.S.C. § 1915A, which
requires the Court to dismiss any civil rights complaint from a prisoner if it “(1) is frivolous,
malicious, or fails to state a claim upon which relief may be granted; or (2) seeks monetary relief
from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

                                                 2
